     Case 2:16-cv-01115-DDP-SS Document 38 Filed 10/12/18 Page 1 of 2 Page ID #:288



       Carol A. Sobel, SBN 84483
 1     LAW OFFICE OF CAROL A. SOBEL
       725 Arizona Avenue, Suite 300
 2     Santa Monica, CA 90401
 3
       (t) 310 393-3055
       (e) carolsobel@aol.com
 4
       John P. Given SBN 269787
 5     2461 Santa Monica Boulevard, #463
       Santa Monica, CA. 90404
 6     (t) 310 471-8485
       (e) john@johngiven.com
 7
 8     Attorneys for Plaintiffs
 9     Additional Counsel on Following Page
10
11                       UNITED STATES DISTRICT COURT
12              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
       VENICE JUSTICE COMMITTEE, et           Case No.: 16-cv-01115-DDP-SS
14     al.,
15
                                              FURTHER STATUS REPORT RE
                                              SETTLEMENT
16
                               PLAINTIFFS,    DATE: OCT. 12, 2018
17                                            TIME: NONE
                     vs.                      CTRM: 9C
18     CITY OF LOS ANGELES, et al.,
                                              HON. DEAN D. PREGERSON
19                             DEFENDANTS.
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-01115-DDP-SS Document 38 Filed 10/12/18 Page 2 of 2 Page ID #:289




 1          On June 14, 2018, the parties to the above-captioned action filed a Notice of
 2    Settlement with the Court and informed the Court that the settlement agreement was
 3    fully executed by all parties. The parties requested, and the Court agreed, to vacate
 4    all pending case scheduling dates and set a date of August 14, 2018 by which the
 5    parties were to advise the Court whether the settlement was completed.
 6          The parties then filed a status report with the Court, advising that the Claims
 7    Board approved the monetary component of the settlement but that the approval of
 8    the City Council was still required because the settlement agreement also provides
 9    for a revision to the challenged municipal ordinance.
10          At the request of the Plaintiffs, the Court extended the time to complete the
11    settlement to and through October 12, 2018. Plaintiffs now file this Further Status
12    Report to advise the Court that the City Council approved the settlement on October
13    10, 2018.
14          The parties need a further extension to complete the monetary payment
15    provided in the settlement. Plaintiffs request that the Court extend the time to do so
16    and file a Notice of Dismissal for the Court’s approval to and through November 9,
17    2018 to complete the settlement. Plaintiffs will file a Notice of Dismissal for the
18    Court’s approval within seven (7) days of the completion of the settlement. If the
19    settlement is not completed by November 9, 2018, Plaintiffs will file a report with
20    the Court advising of the status of the settlement.
21
22    Dated: October 12, 2018                 Respectfully submitted,
23                                            Law Office of Carol A. Sobel
24
                                              /s/ Carol A. Sobel
25
                                              By: CAROL A. SOBEL
26                                            Attorneys for Plaintiffs
27
28

                                                1
